United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2121
Issued: May 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2011 appellant, through her attorney, filed a timely appeal from the
August 10, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he continues to suffer residuals from the
temporary aggravation of degenerative disease of the lumbar spine, cervical spine, left shoulder
and left lower extremity on and after August 25, 2008.
FACTUAL HISTORY
This case has previously been before the Board. The facts as set forth in the Board’s
prior decision are hereby incorporated into this decision.2 The relevant facts are set forth below.
1

5 U.S.C. §§ 8101-8193.

2

Docket No. 09-1818 (issued June 14, 2010).

On June 15, 2004 appellant, then a 47-year-old city carrier, filed an occupational disease
claim for a right knee condition that began around March 1, 2004. He subsequently got
promoted to a supervisor position. OWCP accepted the claim for a work-related right knee
strain, a tear to the right knee medial meniscus and a consequential lumbar strain. Appellant
underwent authorized arthroscopic right knee surgery on April 6, 2006 and an authorized total
right knee replacement on June 26, 2007. Following each surgery, he returned to work as a
supervisor.
In an October 7, 2008 decision, OWCP expanded the claim to include temporary
aggravation of degenerative disease of the lumbar spine, cervical spine, left shoulder and left
lower extremity but determined based on a second opinion orthopedic examination performed by
Dr. Aubrey Swartz, a Board-certified orthopedic surgeon, that these aggravated conditions had
resolved by August 25, 2008. By decision dated June 14, 2010, the Board affirmed a hearing
representative’s May 19, 2009 decision which found that OWCP met its burden of proof to
terminate appellant’s compensation benefits for the conditions of temporary aggravation of
degenerative disease of the lumbar spine, cervical spine, left shoulder and left lower extremity
effective August 25, 2008.3
On March 29, 2010 appellant underwent another authorized right knee arthroscopic
surgery. He returned to work on May 19, 2010 in part-time capacity and was released to full
duty as of June 18, 2010. OWCP subsequently expanded the claim to include right tarsal tunnel
syndrome, right Achilles tendinitis, right foot/ankle tenosynovitis, right villonodular synovitis
and recurrent dislocation of right foot/ankle. On January 5, 2011 appellant underwent right
Achilles tendon surgery.
On March 17, 2011 appellant, through his representative, requested reconsideration of
OWCP’s decision terminating his medical compensation benefits for the conditions of temporary
aggravation of degenerative disease of the lumbar spine, cervical spine, left shoulder and left
lower extremity effective August 25, 2008. He indicated that reconsideration was being
requested based on “all the necessary medical evidence that has been sent to your Office” and
referenced the medical reports of Dr. Michael Crovetti, an osteopath and orthopedic surgeon, and
Dr. Reynold Rimoldi, a Board-certified orthopedic surgeon.
Evidence received subsequent to the May 19, 2009 hearing representative’s decision and
on reconsideration included medical reports from the period September 7, 2008 through
March 2, 2011 including diagnostic test reports, procedure reports, physical therapy reports and
treatment reports from Drs. Crovetti and Dr. Rimoldi.4 In most of the treatment reports,
appellant attributed the claimed conditions to the accepted March 1, 2004 work injury.
The relevant records and treatment reports for the claimed conditions include an
August 24, 2010 cervical spine radiology report containing an impression of multilevel
degenerative changes in a pattern similar to the 2008 examination with no evident acute
abnormality.
3

Id.

4

The majority of the medical evidence pertained to continuing medical treatment for the accepted right knee and
leg conditions. These conditions are not at issue in the present appeal.

2

In a May 20, 2010 report, Dr. Crispino Santos, a Board-certified pain specialist, evaluated
appellant for pain management. He provided an assessment of C4-5 and C5-6 bulge with
foraminal stenosis and L3-4, L4-5 and L5-S1 bulge with foraminal stenosis and recommended
epidural injections. No opinion was rendered on the cause of appellant’s conditions. The record
reflects that appellant underwent a lumbar epidural on October 28, 2010 and a cervical epidural
on November 11, 2010.
Several progress reports from Dr. Crovetti were submitted. In a December 2, 2010
report, Dr. Crovetti indicated that he disagreed with the Board’s conclusion that OWCP met its
burden of proof in terminating the medical benefits for the conditions of temporary aggravation
of left shoulder and left lower extremity effective August 25, 2010. He stated: following his
knee replacement of June 26, 2007, appellant suffered an injury to his left shoulder and
aggravation of his left knee. Prior to these episodes appellant states and documentation supports
that he had no complaints of pain or dysfunction noted. Following the injury, the August 17,
2007 magnetic resonance imaging (MRI) scan showed partial rotator cuff tear and a repeat MRI
scan of January 7, 2008 suggested labral tear, small partial thickness of the supraspinatus tendon,
tendinosis and acromioclavicular joint arthrosis. Dr. Crovetti indicated that he, Dr. Rimoldi and
Dr. Swartz have continued to evaluate appellant since the June 26, 2007 total knee replacement
surgery and subsequent injuries to the left shoulder and aggravation of the left knee. He stated
that his records continue to reflect continued complaints since that time and documentation of
dysfunction, decreased range of motion and continued pain. Dr. Crovetti opined that appellant
be continued under workers’ compensation claim for treatment of his left lower extremity and
left shoulder.
Several progress reports from Dr. Rimoldi were also submitted. In a March 2, 2011
report, Dr. Rimoldi indicated that, based on information provided by appellant’s attorney, OWCP
believed that appellant was cured and had no residuals from his work-related injury. He
indicated that he started treating appellant in April 2005 for his right knee. This consisted of
arthroscopy with partial medial meniscectomy as well as a total knee replacement. At the same
time appellant injured his knee, he stated that he injured his lumbar spine and Dr. Rimoldi
indicated that he followed him with MRI scans of the lumbar spine, the first MRI scan being
March 2006. Dr. Rimoldi indicated that appellant had multilevel disc hernias at L3-4, L4-5 and
L5-S1 and later MRI scans showed consistent findings. Appellant later indicated that, after
undergoing therapy for his right knee replacement, he injured his cervical spine while performing
the therapy. He also complained of left shoulder symptoms. Dr. Rimoldi indicated that he
opined MRI scans of the cervical spine in late 2007 and early 2008 which showed C6-7 disc
protrusion and with an annular tear and significant rotator cuff tendinosis. He indicated “given
his history of no previous complaints, it is apparent to me that this patient sustained aggravations
of his cervical and lumbar spine as an indirect or direct result respectively secondary to the
original work-related injury that occurred on March 1, 2004 when he was carry[ing] a bin of
mail.” Dr. Rimoldi indicated that appellant requires ongoing treatment and still has symptoms
related to his cervical and lumbar spine as well as his left shoulder and right knee.
By decision dated August 10, 2011, OWCP denied modification of its prior decision.

3

LEGAL PRECEDENT
By its June 14, 2010 decision, the Board found that OWCP met its burden of proof to
terminate appellant’s consequential conditions effective August 25, 2008. A decision of the
Board is final upon expiration of 30 days from the date of the decision.5
As OWCP met its burden of proof to terminate appellant’s conditions and medical
compensation benefits effective August 25, 2008, the burden shifted to appellant to establish that
he had continuing disability causally related to his accepted employment injury.6 To prevail,
appellant must establish by the weight of the reliable, probative and substantial evidence that he
had an employment-related disability, which continued after termination of compensation
benefits.7
Under FECA, when employment factors cause an aggravation of an underlying condition,
the employee is entitled to compensation for the periods of disability related to the aggravation.
When the aggravation is temporary and leaves no permanent residuals, compensation is not
payable for periods after the aggravation has ceased, even if the employee is medically
disqualified from continuing employment due to the underlying condition.8
ANALYSIS
The Board finds that appellant has not established that he has any continuing residuals of
his temporary aggravation of degenerative disease of the lumbar spine, cervical spine, left
shoulder and left lower extremity which OWCP found and the Board previously affirmed had
resolved by August 25, 2010.
After termination of medical compensation benefits for temporary aggravation of these
conditions, appellant submitted additional medical evidence. As previously noted, this appeal
only concerns the issue of continued residuals from the temporary aggravation of appellant’s
preexisting degenerative disease of the lumbar spine, cervical spine, left shoulder and left lower
extremity. Much of the medical evidence submitted by appellant pertains to other conditions and
need not be addressed.
In his December 20, 2010 report, Dr. Crovetti disagreed that the conditions of temporary
aggravation of the left shoulder and left lower extremity had resolved effective August 25, 2010.
He opined that such conditions had not resolved as his records reflect continued complaints since
the total knee replacement surgery of June 25, 2007 and there is documentation of dysfunction,
decreased range of motion and continued pain. Dr. Crovetti also reported that, prior to
appellant’s knee replacement, appellant stated and the documentation supports that there were no
complaints of pain or dysfunction noted. His rationale for opining that the temporary
5

20 C.F.R. § 501.6(d). There is no indication in the case record that appellant filed a petition for reconsideration
of the Board’s June 14, 2010 decision pursuant to 20 C.F.R. § 501.7. See W.M., Docket No. 11-1005 (issued
November 23, 2011).
6

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

7

I.J., 59 ECAB 408 (2008).

8

See Raymond W. Behrens, 50 ECAB 221 (1999).

4

aggravation of the left shoulder and left lower extremity continues is based on the fact that
appellant’s symptoms appeared after the knee replacement surgery. The Board has held that a
temporal relationship alone is insufficient to establish causal relationship.9 The assertion that
appellant’s underlying conditions were asymptomatic prior to the total right knee replacement
surgery and remained symptomatic thereafter is not sufficient to show that the total right knee
replacement surgery aggravated the underlying degenerative left knee condition or caused
appellant’s left shoulder condition. Furthermore, Dr. Crovetti failed to otherwise address why
any of the conditions were employment related and provide rationale in support of his opinion.10
In any event, this report does not give reasoned support for claim acceptance beyond the period
authorized by OWCP.
In his March 2, 2011 report, Dr. Rimoldi indicated that appellant still has symptoms
related to his cervical and lumbar spine as well as his left shoulder and right knee which required
ongoing treatment. He explained that given appellant’s history of no previous complaints
appellant had sustained aggravations of his cervical and lumbar spine as an indirect or direct
result respectively secondary to the March 1, 2004 work injury. Dr. Rimoldi’s report is of
diminished probative value because he failed to provide sufficient medical rationale explaining
how or why the temporary aggravation of the accepted conditions continued past the period
authorized by OWCP.11 Dr. Rimoldi also appears to be under the impression that OWCP found
that appellant was “cured” and had no residuals of the conditions at issue. This is incorrect as
Dr. Swartz previously found that, while the accepted temporary aggravation had resolved,
appellant’s continuing symptoms from these conditions were due to his nonindustrial
degenerative disease.
None of the reports submitted by appellant after the termination of medical compensation
benefits for temporary aggravation of his conditions included a rationalized opinion regarding
the causal relationship between his current conditions and his accepted conditions past the period
authorized by OWCP. An award of compensation may not be based on surmise, conjecture or
speculation. Neither, the fact that appellant’s condition became apparent during a period of
employment nor the belief that the condition was caused, precipitated or aggravated by his
employment is sufficient to establish causal relationship.12 Causal relationships must be
established by rationalized medical opinion evidence. Consequently, appellant did not establish
that he had any employment-related condition or disability after August 25, 2010.
Appellant’s attorney argued that the decision is contrary to fact and law. However, in the
absence of well-reasoned medical opinion explaining how or why the temporary aggravation of
his preexisting conditions continued past the period authorized by OWCP, he failed to meet his
burden. As noted above, appellant submitted no well-reasoned medical opinion explaining this
relationship.
9

Louis R. Blair, Jr., 54 ECAB 348, 350 (2003).

10

K.W., 59 ECAB 271 (medical evidence that does not offer any opinion on the cause of an employee’s condition
is of limited probative value on the issue of causal relationship).
11

See supra note 9; John F. Glynn, 53 ECAB 562 (2002) (an opinion that a condition is causally related to an
employment injury because the employee was asymptomatic before the injury but symptomatic after it is
insufficient, without supporting rationale, to establish causal relationship).
12

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that he had any continuing residuals of
his temporary aggravation of degenerative disease of the lumbar spine, cervical spine, left
shoulder and left lower extremity after August 25, 2008.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated August 10, 2011 is affirmed.
Issued: May 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

